Citation Nr: 1730243	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-21 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1964 to June 1968 and in the Coast Guard from March 1976 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, but was certified to the Board by the RO in Roanoke, Virginia.  In the July 2011 rating decision, in pertinent part, the Nashville RO granted service connection for bilateral hearing loss with a noncompensable rating, effective August 24, 2010.  The Veteran has appealed the assigned rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2013 substantive appeal (VA Form 9), the Veteran requested an in-person hearing before the Board.  In a November 2016 letter, VA scheduled the Veteran for a video conference hearing in January 2017.  More than a month before that hearing date, the Veteran requested that it be rescheduled for April 2017, which it was.  Two weeks before that hearing date, the Veteran reported that he had a prior commitment for that date and would be unable to attend, but continued to desire a hearing before the Board.  Because the Board finds that the Veteran has shown good cause to reschedule the hearing, a remand is warranted.   

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for an in-person hearing by video conference.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




